              Case 20-10343-LSS          Doc 1956      Filed 01/19/21      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 11

BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                              (Jointly Administered)

                       Debtors.                  Re: Docket Nos. 482 and 688


                         NOTICE OF CUSTOMARY ANNUAL RATE
                           INCREASE FOR REED SMITH LLP

         PLEASE TAKE NOTICE that, on April 23, 2020, the Official Committee of Unsecured

Creditors in the above captioned chapter 11 cases (the “Creditors’ Committee”), filed an

application [D.I. 482] (the “Application”) to employ and retain Reed Smith LLP (“Reed Smith”)

as its Delaware counsel in the above-captioned chapter 11 cases. On May 23, 2020, the United

States Bankruptcy Court for the District of Delaware entered an order [D.I. 688] (the “Retention

Order”) granting the Application and authorizing the Creditors’ Committee to employ and retain

Smith as its Delaware counsel.

         PLEASE TAKE FURTHER NOTICE that, as described in the Application, Reed Smith’s

hourly rates are periodically adjusted, usually in January. In the ordinary course of Reed Smith’s

business and in keeping with Reed Smith’s established billing practices and procedures, Reed

Smith’s standard billing rates were adjusted firm-wide on January 1, 2021, and, in accordance

with the Retention Order, Reed Smith is filing this notice to provide notice of that adjustment.

Specifically, the regular hourly rates that will take effect on January 1, 2021 for Reed Smith’s

paralegals, associates, counsel and partners who may work on matters related to these chapter 11

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 1956      Filed 01/19/21     Page 2 of 2




cases are as follows: $130.00 to $565.00 for paralegals; $310.00 to $950.00 for associates;

$315.00 to $950.00 for counsel; and $685.00 to $1,210.00 for partners. The hourly rates for the

paralegal and attorneys that will be primarily responsible for Reed Smith's representation of the

Creditors’ Committee as its Delaware counsel in these cases are as follows:

               Paralegals:    John B. Lord                  $425.00

               Associates:    Katelin A. Morales            $515.00

               Partners:      Kurt F. Gwynne                $1,055.00

       PLEASE TAKE FURTHER NOTICE that the hourly rates for Reed Smith paralegals,

associates, counsel and partners reflected in the foregoing paragraph will first be reflected in an

upcoming fee application for the period starting January 1, 2021.

Dated: January 19, 2021                              Respectfully submitted,

                                                     REED SMITH LLP

                                                By: /s/ Kurt F. Gwynne
                                                    Kurt F. Gwynne (No. 3951)
                                                    Katelin A Morales (No. 6683)
                                                    1201 Market Street, Suite 1500
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 778-7500
                                                    Facsimile: (302) 778-7575
                                                    E-mail: kgwynne@reedsmith.com
                                                    E-mail: kmorales@reedsmith.com

                                                     Delaware Counsel to the Official Committee
                                                     of Unsecured Creditors




                                               -2-
